Citation Nr: 1825096	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-00 342	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity from August 13, 2009 to November 13, 2013 and higher than 40 percent from November 14, 2013.	

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity from August 13, 2009 to November 13, 2013 and higher than 40 percent from November 14, 2013.	


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
The record reflects that although the Veteran requested a Board hearing in his December 2013 substantive appeal, he withdrew his hearing request and appeal before the date of his hearing.


FINDING OF FACT

On October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran	 have been met.  38 U.S.C. § 7105(b) (2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager	
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


